DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 1/3/2020. Claims 1-21 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomozawa et al. (US-2016/0075331-A1, hereinafter Tomozawa).
Regarding claim 1, Tomozawa discloses:
determining whether a set of criteria are satisfied based on sensor data obtained from a plurality of sensors (paragraph [0043]; FIG. 4, imaging units-15, and distance measuring units-16,17; and 
the set of criteria including whether the ADV (paragraph [0061]);
is within a threshold distance and threshold heading relative to a vehicle lane (paragraphs [0063-0064]; FIG. 5, ECU-14, and moving control unit-145; and FIG. 9, detect host vehicle position-S52, and compare host vehicle position with set path-S53);
if the set of criteria are not satisfied, operating in an open-space mode, including adjusting a position of the ADV via one or more forward and backward movements, until the ADV is positioned within the threshold distance and the threshold heading relative to the vehicle lane (paragraphs [0045-0059] and FIG. 7, vehicle-1, switching positions-P1,P2, and moving path-RTP); and
in response to determining that the set of criteria has been satisfied, operating in an on-lane mode for the ADV to resume autonomous driving along the vehicle lane (paragraphs [0043-0044] and FIG. 6, has command to change into park exit assist mode been issued? - S12, determine moving target position-S13, determine path to moving target position-S14, and execute park exit assist control-S15).
Regarding claims 2, 11 and 20, Tomozawa further discloses:
wherein during the on-lane mode, the ADV travels along a trajectory according to a lane configuration associated with the vehicle lane (paragraphs [0043-0044]; FIG. 5, ECU-14, moving path determination unit-144, and moving control unit-145; and FIG. 6, determine path to moving target position-S14, and execute park exit assist control-S15).
Regarding claims 3, 12 and 21, Tomozawa further discloses:
wherein during the open-space mode, the ADV can travel freely off the vehicle lane (paragraphs [0045-0059] and FIG. 7, vehicle-1, switching positions-P1,P2, and moving path-RTP).


Regarding claims 4 and 13, Tomozawa further discloses:
wherein the set of criteria further includes whether an obstacle impedes a path of the ADV in reaching the vehicle lane (paragraphs [0045-0059]; FIG. 7, vehicle-1, switching positions-P1,P2, and moving path-RTP; and FIG. 8, acquire distances to vehicles ahead and behind-S31, set imaginary line at position on side in direction opposite to park exit direction-S32, set areas beyond distances from host vehicle to vehicles ahead and behind and area beyond imaginary line for no-entry area-S33, and generate path (clothoid path) that avoids no-entry area and that has no dry steering at the time of turning steering wheel-S34).
Regarding claims 5 and 14, Tomozawa further discloses:
wherein if all the criteria are satisfied (paragraphs [0063-0064] and FIG. 9, detect host vehicle position-S52, and compare host vehicle position with set path-S53);
when the ADV is stationary at the current location off the vehicle lane (paragraph [0043]; FIG. 4, imaging units-15, and distance measuring units-16,17; and FIG. 5, ECU-14, detection unit-141, target position determination unit-143, and moving path determination unit-144); and
the ADV enters the on-lane mode without entering the open-space mode (paragraphs [0043-0044]; FIG. 5, ECU-14, moving path determination unit-144, and moving control unit-145; and FIG. 6, determine path to moving target position-S14, and execute park exit assist control-S15).
Regarding claims 6 and 15, Tomozawa further discloses:
wherein the vehicle lane is a lane in a parking lot, or a traffic lane (paragraphs [0045-0046] and FIG. 7, available parking area-201, and moving path-RTP).
Regarding claims 7 and 16, Tomozawa further discloses:
wherein the current position is parallel, perpendicular, or oblique with respect to the vehicle lane (Abstract and FIG. 7, available parking area-201, and moving path-RTP).

Regarding claim 10, Tomozawa further discloses:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations comprising: (paragraph [0035] and FIG. 4, ECU-14, central processing unit (CPU) - 14a, read only memory (ROM) - 14b, random access memory (RAM) - 14c, and solid state drive or flash memory (SSD) - 14f);
determining whether a set of criteria are satisfied based on sensor data obtained from a plurality of sensors (paragraph [0043]; FIG. 4, imaging units-15, and distance measuring units-16,17; and FIG. 5, ECU-14, detection unit-141, target position determination unit-143, and moving path determination unit-144);
the set of criteria including whether the ADV (paragraph [0061]);
is within a threshold distance and threshold heading relative to a vehicle lane (paragraphs [0063-0064]; FIG. 5, ECU-14, and moving control unit-145; and FIG. 9, detect host vehicle position-S52, and compare host vehicle position with set path-S53);
if the set of criteria are not satisfied, operating in an open-space mode, including adjusting a position of the ADV via one or more forward and backward movements, until the ADV is positioned within the threshold distance and the threshold heading relative to the vehicle lane (paragraphs [0045-0059] and FIG. 7, vehicle-1, switching positions-P1,P2, and moving path-RTP); and
in response to determining that the set of criteria has been satisfied, operating in an on-lane mode for the ADV to resume autonomous driving along the vehicle lane (paragraphs [0043-0044] and FIG. 6, has command to change into park exit assist mode been issued? - S12, determine moving target position-S13, determine path to moving target position-S14, and execute park exit assist control-S15).


Regarding claim 19, Tomozawa further discloses:
a processor (paragraph [0035]);
a memory coupled to the processor storing instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV), the operations including (paragraph [0035] and FIG. 4, ECU-14, central processing unit (CPU) - 14a, read only memory (ROM) - 14b, random access memory (RAM) - 14c, and solid state drive or flash memory (SSD) - 14f);
determining whether a set of criteria are satisfied based on sensor data obtained from a plurality of sensors (paragraph [0043]; FIG. 4, imaging units-15, and distance measuring units-16,17; and FIG. 5, ECU-14, detection unit-141, target position determination unit-143, and moving path determination unit-144);
the set of criteria including whether the ADV (paragraph [0061]);
is within a threshold distance and threshold heading relative to a vehicle lane (paragraphs [0063-0064]; FIG. 5, ECU-14, and moving control unit-145; and FIG. 9, detect host vehicle position-S52, and compare host vehicle position with set path-S53);
if the set of criteria are not satisfied, operating in an open-space mode, including adjusting a position of the ADV via one or more forward and backward movements, until the ADV is positioned within the threshold distance and the threshold heading relative to the vehicle lane (paragraphs [0045-0059] and FIG. 7, vehicle-1, switching positions-P1,P2, and moving path-RTP); and
in response to determining that the set of criteria has been satisfied, operating in an on-lane mode for the ADV to resume autonomous driving along the vehicle lane (paragraphs [0043-0044] and FIG. 6, has command to change into park exit assist mode been issued? - S12, determine moving target position-S13, determine path to moving target position-S14, and execute park exit assist control-S15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomozawa, as applied to claims 1 and 10 above, and further in view of Sawangchote et al. (Automated Parking Area Optimization for Garage Construction using Geometric Algorithm, 2017 International Conference on Digital Arts, Media and Technology (ICDAMT), hereinafter Sawangchote).
Regarding claims 8 and 17, Tomozawa does not disclose that the distance threshold is approximately 5 meters. However, Sawangchote discloses a model for calculating the maximum number of cars and parking patterns for a parking area, including the following features:
wherein the distance threshold is approximately 5 meters (IV. CONCLUSION, the alleyway for the cars to enter and exit is 4 meters in width).
Sawangchote teaches that an autonomous vehicle should have access to a 4 meter wide alleyway for exiting a parking space (IV. CONCLUSION). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 4 meter wide alleyway of Sawangchote into the park exit assist system of Tomozawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an alleyway width sufficient to allow a vehicle to drive forward when exiting a parking space.

Regarding claims 9 and 18, Tomozawa does not disclose that the heading threshold is approximately 20 degrees. However, Sawangchote further discloses:
wherein the heading threshold is approximately 20 degrees (III. METHODOLOGY, A. Parking Types, lost parking space depends on the alignment of angular parking, with lost space minimized at an angle up to 20 degrees). 
Sawangchote teaches that lost parking space is minimized when an autonomous vehicle is parked at an angle no more than 20 degrees relative to a vehicle lane (III. METHODOLOGY, A. Parking Types). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the 20 degree maximum parking angle of Sawangchote into the park exit assist system of Tomozawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an efficient parking system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (U.S. Patent Number 10,175,695) discloses a method for controlling parking-out of a vehicle. A path generator generates a parking-out path based on a parking progress state of the vehicle and the determined parking-out direction.
Lai et al. (US-2020/0317188-A1) discloses a method for monitoring a vehicle during auto-parking. The method includes monitoring the vehicle and the surrounding environment while the vehicle is auto-parking.
Noguchi et al. (US-2020/0361451-A1) discloses a method for automated vehicle parking which includes acquiring positional information of obstacles and lane lines. A recognizer recognizes the 
Green (US-2021/0107484-A1) discloses autonomous vehicle control for reverse motion. An autonomous vehicle can drive out of a parking spot in reverse using physical model data that represents a position and orientation of the autonomous vehicle in the environment (paragraphs [0105-0107]).
Ozturk et al., A New Approach for Exiting from Parking Lot based on Artificial Neural Network, 2019 7th International Symposium on Digital Forensics Security (ISDFS), discloses using an Artificial Neural Network for modeling an autonomous vehicle exiting a parking lot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667